Citation Nr: 1030584	
Decision Date: 08/16/10    Archive Date: 08/24/10

DOCKET NO.  08-33 645	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to an effective date earlier than October 13, 2005 
for the grant of a total disability rating based on individual 
unemployability due to service connected disabilities (TDIU).  


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. Cramp, Counsel




INTRODUCTION

Appellant (the Veteran) had active service from November 1966 to 
November 1968, and from April 1972 to May 1975.  

This appeal comes before the Board of Veterans' Appeals (Board) 
from a January 2007 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Houston, Texas.

The Veteran presented testimony at a hearing chaired by the 
undersigned Acting Veterans Law Judge sitting at the RO in June 
2010.  A transcript of the hearing is associated with the claims 
file.

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  A claim for TDIU was denied on September 22, 2005, and the 
Veteran did not appeal; the RO invited a claim for TDIU by letter 
dated in July 2006, to which the Veteran responded on August 10, 
2006; there was no pending claim (formal or informal) for TDIU 
prior to August 10, 2006, and none can be inferred. 

2.  The Veteran met the schedular criteria for TDIU as of October 
13, 2005.  

3.  Prior to October 13, 2005, the Veteran was not unemployable 
based solely on service-connected disabilities.  




CONCLUSION OF LAW

The criteria for an effective date earlier than October 13, 2005 
for TDIU are not met.  38 U.S.C.A. §§ 5101, 5110 (West 2002); 
38 C.F.R. §§  3.151, 3.155, 3.157, 3.400(o)(2) (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 
2009)) redefined VA's duty to assist the Veteran in the 
development of a claim.  VA regulations for the implementation of 
the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2009).

Under the VCAA, VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must request that the 
claimant provide any evidence in his possession that pertains to 
the claim.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 
(2004); 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

In a July 2006 pre rating letter, the RO notified the Veteran of 
the evidence needed to substantiate his claim.  This letter also 
satisfied the second and third elements of the duty to notify by 
delineating the evidence VA would assist him in obtaining and the 
evidence it was expected that he would provide.  
Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002); Charles 
v. Principi, 16 Vet. App. 370 (2002).

During the hearing, the need to submit additional evidence was 
discussed, and the Veteran was specifically informed of the type 
of evidence missing from the record that would aid in 
substantiating the claim.  Such actions supplement the VCAA and 
comply with 38 C.F.R. § 3.103 (2009).

The United States Court of Appeals for Veterans Claims has held 
that actual knowledge of the evidence needed to substantiate a 
claim is established by statements or actions by the claimant or 
the claimant's representative that demonstrate an awareness of 
what is necessary to substantiate a claim.  Dalton v. Nicholson, 
21 Vet. App. 23, 30-31 (2007).  Given the Veteran's specific 
statements and testimony regarding his prior claims, the Board 
finds that the Veteran has demonstrated actual knowledge of the 
information and evidence needed to establish an earlier effective 
date.  

The VCAA also requires VA to make reasonable efforts to help a 
claimant obtain evidence necessary to substantiate his claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty to 
assist" contemplates that VA will help a claimant obtain records 
relevant to his claim, whether or not the records are in Federal 
custody, and that VA will provide a medical examination or obtain 
an opinion when necessary to make a decision on the claim.  
38 C.F.R. § 3.159(c)(4).  

Here, the evidence necessary to establish an effective date 
consists in part of records which fix a specific date of claim.  
To constitute a claim, such records must either already be 
contained in the claims file, or constructively in the possession 
of VA.  While part of the Board's responsibility here is to 
determine when the Veteran became incapable of employment due 
solely to service-connected disabilities, the Board finds that no 
additional development to obtain medical records is necessary.  
VA has obtained the Veteran's service treatment records and all 
of the identified post-service private and VA treatment records.  
All records associated the Social Security Administration's 
(SSA's) June 2000 disability determination were requested in 
February 2005.  While SSA indicated that it sent the requested 
records, the Board acknowledges that only a copy of the 
disability determination was received.  No supporting medical 
records were received.  

VA's duty to assist requires that it seek the SSA's disability 
determination and the medical records underlying it only when 
these records are relevant to the Veteran's claim.  See Golz v. 
Shinseki, 590 F.3d 1317, 1320-1321 (Fed. Cir. 2010).  The legal 
standard for relevance requires VA to examine the information it 
has related to medical records and if there exists a reasonable 
possibility that the records could help the Veteran substantiate 
his claim for benefits, the duty to assist requires VA to obtain 
the records.  

Here, the Board finds that no additional development to obtain 
records potentially held by SSA is necessary.  A reading of the 
SSA determination clearly shows that the Veteran was not 
unemployable at the time of the June 2000 determination, as he 
was found to be capable of a full range of sedentary employment.  
Records held by SSA could only pertain to the period prior to the 
June 2000 determination.  In light of the Board's determination 
herein as to the earliest date of a pending claim for TDIU 
(August 10, 2006), any records held by SSA could not be 
reasonably expected to support an earlier effective date for 
TDIU.  

Moreover, a review of the medical records cited in the SSA 
determination reveals that those records, consisting primarily of 
VA records and records from Gulf Coast Orthopedic and Spine 
Associates, have already been obtained.  A medical expert 
provided testimony at the SSA hearing; however, his statements 
are reported in the SSA determination.  As such, the Board is 
persuaded that, even if SSA is in possession of additional 
records, no relevant records are held by SSA that have not 
already been obtained, and therefore, no additional development 
is necessary.  

II.  Analysis

It appears to be the Veteran's essential contention for purposes 
of this appeal that the effective date for TDIU should correspond 
to the date of his last employment, which according to an August 
1995 social work note was June 12, 1995.  He also has asserted 
that the effective date should correspond to his award of SSA 
benefits - August 15, 1998.  

The applicable law provides that, unless specifically provided 
otherwise, the effective date of an award based on an original 
claim, a claim reopened after final adjudication, or a claim for 
increase, of compensation, dependency and indemnity compensation, 
or pension, shall be fixed in accordance with the facts found, 
but shall not be earlier than the date of receipt of application 
therefor.  38 U.S.C.A. § 5110(a) (West 2002).  

A claim for a TDIU rating, where service connection has 
previously been established for the underlying condition or 
conditions, shares the essential characteristics of a claim for 
an increased service-connected rating.  Suttman v. Brown, 5 Vet. 
App. 127 (1993).  

The effective date of an award of increased compensation 
(including a TDIU claim) shall be the earliest date as of which 
it is ascertainable that an increase in disability had occurred, 
if application is received within one year from such date.  
38 U.S.C.A. § 5110(b)(2).

Thus, the Board must determine the earliest pending claim for 
TDIU, and the date entitlement to TDIU arose.  

A specific claim in the form prescribed by the Secretary must be 
filed in order for benefits to be paid or furnished to any 
individual under the laws administered by VA.  38 U.S.C.A. 
§ 5101(a); 38 C.F.R. § 3.151(a).  The term "claim" or 
"application" means a formal or informal communication in writing 
requesting a determination of entitlement or evidencing a belief 
in entitlement to a benefit.  38 C.F.R. § 3.1(p) (2009).

Any communication or action indicating an intent to apply for one 
or more benefits under the laws administered by VA, from a 
claimant or his representative, may be considered an informal 
claim.  Such informal claim must identify the benefit sought.  
Upon receipt of an informal claim, if a formal claim has not been 
filed, an application form will be forwarded to the claimant for 
execution.  If received within one year from the date it was sent 
to the Veteran, it will be considered filed as of the date of 
receipt of the informal claim.  When a claim has been filed which 
meets the requirements of 38 C.F.R. §§ 3.151 or 3.152, an 
informal request for increase or reopening will be accepted as a 
claim.  38 C.F.R. § 3.155.

VA or uniformed services medical records may form the basis of an 
informal claim for increased benefits where a formal claim for 
service connection has already been allowed.  38 C.F.R. § 3.157.  
Under the provisions of 38 C.F.R. § 3.157(b)(1), the date of 
outpatient or hospital examination or date of admission to a VA 
or uniformed services hospital will be accepted as the date of 
receipt of a claim.  For all other reports, including reports 
from private physicians, laymen, and state and other 
institutions, the date of receipt of the reports is accepted as 
the date of receipt of an informal claim.  38 C.F.R. 
§ 3.157(b)(2-3).  The provisions of this regulation apply only 
when such reports relate to examination or treatment of a 
disability for which service connection has previously been 
established or when a claim specifying the benefit sought is 
received within one year from the date of such examination, 
treatment or hospital admission.  38 C.F.R. § 3.157(b).

Here, the Veteran filed his first claim for TDIU in March 1999.  
That claim was denied in June 1999, as it was determined that he 
had a combined schedular rating of only 20 percent, based on 
multiple service-connected disabilities, and that he was not 
unemployable solely on the basis of service-connected 
disabilities.  

Pertinent law provides that a TDIU may be assigned where there 
are two or more service-connected disabilities, if at least one 
disability is ratable at 40 percent or more, and the combined 
rating is 70 percent or more.  38 C.F.R. § 4.16(a) (2009).  

The Veteran did not appeal the June 1999 denial.  However, 
evidence received within a year of the denial indicated an 
increase in his service-connected disabilities, although such 
evidence did not indicate entitlement to a TDIU.  

The law provides that, if, after an initial RO denial, but before 
the expiration of the appeal period, and before a final Board 
decision, the Veteran submits additional evidence that shows an 
increase, use the date of receipt of the claim that led to the 
initial denial, unless, of course, the evidence shows that the 
increase was not warranted until a later date.  38 C.F.R. 
§ 3.400(q)(1)(i); VAOGCPREC 12-98.

In February 2000, the RO granted an increase for the service-
connected back disability of 10 percent, from September 23, 1998, 
and 20 percent from February 26, 1999.  In April 2000, the RO 
continued the zero percent rating for scars and the 20 percent 
rating for the right knee.  However, the RO did not readjudicate 
the claim for TDIU.  Nevertheless, even if we accept (which we do 
not) that the evidence received within a year of the denial of 
TDIU should have been interpreted as an implicit application for 
TDIU, such application was implicitly denied, and did not remain 
pending at the time of the February 2000 and April 2000 
decisions.  See Deshotel v. Nicholson, 457 F.3d 1258 (2006) (If 
the record shows the existence of an unadjudicated claim, raised 
along with an adjudicated claim, and the RO's decision acts 
(favorably or unfavorably) on one of the claims but fails to 
specifically address the other claim, the second claim is deemed 
denied, and the appeal period begins to run).  The Veteran did 
not appeal either decision, and they became final.  

Further, an appellant who receives a disability rating that is 
less than 100 percent has notice of how his conditions have been 
rated and has the opportunity to appeal the rating decision.  
Here, the appellant is understood to have received general notice 
of the denial of a TDIU rating by the fact that a TDIU was not 
assigned.  See Ingram v. Nicholson, 21 Vet. App. 232 (2007).

To the extent that the appellant seeks to revisit all prior final 
decisions, such claim is without merit and must be dismissed as a 
freestanding claim for an earlier effective date.  See Leonard v. 
Nicholson, 405 F3d 1333 (Fed Cir 2005); Rudd v. Nicholson, 20 
Vet. App. 296 (2006).  To hold otherwise would vitiate the rule 
of finality, which was expounded upon in Cook v. Principi, 318 
F.3d 1334 (Fed. Cir. 2002).  

The next claim does not appear until August 2003.  This was an 
explicit claim for TDIU.  The claim was denied in September 2005.  
At the time of the denial, the Veteran had a combined 60 percent 
rating from April 14, 2004, based on his service-connected lumbar 
spine (40 percent since February 26, 1999), right knee (20 
percent since August 1, 1995), and scars of the chest (10 percent 
from April 13, 2004).  The cited bases for the denial were the 
failure to meet the schedular requirements, and the significant 
nonservice-connected disabilities contributing to 
unemployability.  The Veteran did not appeal that decision.  

While, on October 13, 2005, he submitted a claim for increase for 
his low back and right knee, and requested a VA examination to 
evaluate those conditions, the Veteran did not mention a TDIU.  
Nevertheless, where a veteran submits evidence of a medical 
disability, makes a claim for the highest rating possible, and 
submits evidence of unemployability, the requirement in 38 C.F.R. 
§ 3.155(a) that an informal claim "identify the benefit sought" 
has been satisfied and VA must consider whether the Veteran is 
entitled to a TDIU.  Roberson v. Principi, 251 F.3d 1378 (Fed. 
Cir. 2001).  Here, the Veteran's claim clearly did not identify 
TDIU as a benefit sought.  The Veteran did not mention 
unemployability, and did not request the highest rating.  He 
requested only that his service-connected conditions be 
evaluated.  

While "the Board is required to adjudicate all issues reasonably 
raised by a liberal reading of the appellant's substantive 
appeal, including all documents and oral testimony in the record 
prior to the Board's decision," Brannon v. West, 12 Vet. App. 32, 
34 (1998); see also Solomon v. Brown, 6 Vet. App. 396 (1994), the 
Board is not required to conjure up issues that were not raised 
by the appellant.  As such, even though it was received on the 
current effective date for TDIU, the October 13, 2005 claim for 
increase does not constitute a valid claim for TDIU.

Pursuant to the Veteran's claim to evaluate his service-connected 
conditions, a VA examination was obtained in February 2006.  
Private medical records were also obtained.  In a June 2006 
rating decision, the RO increased the rating for the Veteran's 
back to 50 percent from October 13, 2005, increased the rating 
for his right knee to 30 percent from October 13, 2005, and 
granted service connection for the right hip (10 percent from 
October 13, 2005), granted service connection for the right foot 
(10 percent from October 13, 2005), granted service connection 
for the left knee (10 percent from October 13, 2005), and granted 
service connection for the right ankle (10 percent from October 
13, 2005).  The combined rating was thus 80 percent from October 
13, 2005.  

Upon issuing the June 2006 rating decision, the RO sent the 
Veteran a letter in July 2006 "inviting an application" for 
TDIU.  The Veteran responded with a VA Form 21-8940 (Veteran's 
Application for Increased Compensation Based on Unemployability), 
received on August 10, 2006.  That claim was granted in the 
January 2007 decision on appeal.  Thus August 10, 2006 is the 
earliest pending claim for TDIU.  

The Board acknowledges that, under certain circumstances, medical 
evidence, including hospital and outpatient examination reports, 
can be accepted as a claim for increase.  However, none of the 
medical evidence of record prior to the August 2006 claim even 
suggests that the Veteran was unemployable solely as a result of 
service-connected disabilities, or was seeking a TDIU.  

The Board now turns to the earliest date on which entitlement to 
TDIU was shown.  Entitlement to TDIU is contingent on 2 factors, 
i.e., the schedular criteria, and a determination that the 
Veteran is unemployable due to service-connected disability.  It 
is undisputed that the schedular criteria for TDIU were not met 
prior to October 13, 2005.  Regarding whether he was unemployable 
due to service-connected disability, a crucial fact is that many 
of his current disabilities were not service-connected prior to 
October 13, 2005.  The Board acknowledges that the Veteran has 
been totally disabled since June 13, 1995, as reflected in the 
September 1996 grant of pension benefits from that date.  
Moreover, SSA has considered the Veteran as disabled since August 
15, 1998.  However, these awards considered all of his 
disabilities, both service-connected and nonservice-connected.  
In particular, the SSA award considered as severe impairments, 
alcohol and drug abuse, depression and hepatitis B and C.  

Prior to October 13, 2005, service connection was only in effect 
for a lumbar spine disability (40 percent), a right knee 
disability (20 percent), and scars of the chest (10 percent).  
Moreover, the Board will not retroactively evaluate those 
service-connected disabilities, which are subject to final RO 
decisions.  Although the Veteran initiated an appeal of a March 
2004 rating decision as to the evaluations assigned for his right 
knee and low back, he did not perfect the appeal by submitted a 
VA Form 9 or equivalent document.  Nevertheless, as the Veteran's 
application for TDIU was received on August 10, 2006, and the 
effective date may be assigned consistent with the earliest date 
as of which it is ascertainable that an increase in disability 
occurred, if application is received within one year from such 
date, the Board must determine whether it is ascertainable that 
the Veteran was unemployable due to service-connected disability 
between August 10, 2005 and October 13, 2005.  

However, the evidence pertinent to the Veteran's three service-
connected disabilities does not show that they rendered him 
unable to secure a substantially gainful occupation.  Rather, it 
is the combination of the increased ratings for the low back and 
right knee, and the addition of four new service-connected 
disabilities in the June 2006 decision that rendered the Veteran 
unemployable due to service-connected disabilities.  

The Board notes that there is no medical opinion pertinent to 
this period that opines as to the Veteran's unemployability due 
to service-connected disabilities.  The Veteran has testified and 
written that he has been denied employment specifically due to 
his service-connected disabilities.  The Veteran is certainly 
competent to report his symptoms, his physical abilities, and his 
experience regarding attempts to establish employment, including 
what prospective employers have said to him.  However, the 
Veteran has been notably unspecific in his statements and 
testimony.  He has stated that he could not physically perform 
the demands of employment, but he, at times, bases this 
conclusion on his assertion that nonservice-connected 
disabilities should be service-connected.  Moreover, he has not 
explained why sedentary employment was precluded.  In addition, 
while he was informed that evidence such as letters or affidavits 
supporting his assertions would be helpful, and while he 
testified that he had such documents and would submit them, he 
has not done so.  In fact, the Veteran's statements on this point 
have been inconsistent and unreliable, and the Board does not 
find them to be credible.  

In contrast, the clinical evidence pertinent to this period 
establishes physical impairment that is generally consistent with 
the assigned ratings.  A VA examination in February 2006 shows 
that the Veteran could flex his back to 75 degrees, with onset of 
pain at 50 degrees.  He could extend to 20 degrees, at which 
point he had onset of pain and could go no further.  Lateral 
flexion and rotation were to 30 degrees, without pain.  The right 
knee could flex to 105 degrees, with onset of pain at 90 degrees, 
but with constant pain on repeated flexion.  There was no lateral 
instability.  The Veteran was found to have significant 
degenerative joint disease of the right knee.  

A private examination report dated in March 2006 contains 
slightly more severe, but generally consistent findings.  Flexion 
of the right knee was measured to 70 degrees, with pain 
throughout.  Flexion of the low back was to 40 degrees, with pain 
at 30 degrees.  All other excursions were painful throughout.  

While physical employment would certainly have been difficult in 
light of these findings, the Board finds no basis to conclude 
that all physical employment was precluded, or that seated or 
sedentary employment was precluded.  While it is undisputed that 
such employment was in fact precluded by nonservice-connected 
disabilities, those cannot be considered.  As such, the Board 
concludes that, prior to October 13, 2005, it was not 
ascertainable that the Veteran was unemployable due solely to 
service-connected disabilities.  

In sum, the earliest date of a pending application for TDIU is 
August 10, 2006.  The date upon which it became factually 
ascertainable that the Veteran was unemployable due solely to 
service-connected disabilities is October 13, 2005.  As 
application for TDIU was received within a year of that date, 
October 13, 2005 is the appropriate effective date for TDIU.

In reaching this conclusion, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, as 
the preponderance of the evidence is against the claim, that 
doctrine is not applicable.  See 38 U.S.C.A. § 5107(b) (West 
2002); 38 C.F.R. § 3.102 (2009); Gilbert v. Derwinski, 1 Vet. 
App. 49, 53-56 (1990).




ORDER

An effective date earlier than October 13, 2005 for the grant of 
a TDIU is denied.  



____________________________________________
ROBERT E. O'BRIEN
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


